I 
consider it a great honour to speak before the General Assembly of the United 
Nations once again. On behalf of the people and the Government of the 
Republic of Panama, I wish to extend heartfelt congratulations to General 
Assembly President Stoyan Ganev, whose election has been a tribute to his 
record and personal merits and a wise choice by the General Assembly. 
Before continuing, I should also like to express my country's pleasure at 
the election of the Secretary-General, Mr. Boutros Boutros-Ghali, and at the 
splendid work he has done in the few months during which he has been at his 
sensitive position. We are certain that, under his leadership, the necessary 
consensus will be achieved to implement concrete actions that will promote 
political and economic stability, human and social development, and the 
restoration of belief in the principles that gave rise to this Organization. 
Today, because of the positive changes that have taken place in the world 
changes that have been called the "new order" those principles are 
singularly valid. We most definitely support his "Agenda for Peace". 

Without any doubt, the end of the cold war offers the world new and great 
opportunities to devote efforts and additional resources to the social and 
economic activities of our countries rather than to the waging of war. We 
note with satisfaction the progress made in various parts of the world through 
joint efforts to promote peace, security, and cooperation. 
The experience of the people of the Republic of El Salvador constitutes, 
for the rest of mankind, an example of how to settle disputes by peaceful 
means. With the signing of the peace agreements in the nation, an end was put 
to 12 long, grim years of struggle, bloodshed, grief, and suffering for 
thousands of Salvadorian homes. That is why my country, like the rest of the 
international community, reiterates its commitment to help the Salvadorian 
people consolidate peace, an indispensable element in the economic, political, 
and social recovery of that fraternal country. 
In the same vein, the recent conclusion of the century-old border 
conflict between Honduras and El Salvador, after the accepted ruling of the 
International Court of Justice, puts an end to one stage and begins another 
marked by understanding and friendship between those two countries. My 
Government welcomes this renewed willingness to resolve disputes by peaceful 
means. 
In those areas where, sadly, wars are unfolding, action must be taken not 
only to combat the scourge of war but also to fight its causes. Panama 
supports the machinery aimed at preventive action by United Nations 
peace-keeping forces in regions of hostility, in particular the implementation 
of preventive diplomacy and the peace programme put forward by the 
Secretary-General. 

In the area of regional disarmament, Panama, under the Treaty of 
Tlatelolco and recent proposed amendments to it, and as a signatory to the 
Ayacucho Declaration, has made a commitment to cooperate in efforts in this 
direction, as well as in efforts to ban nuclear weapons and eliminate 
conventional arms in Latin America. Taking into account the concepts of peace 
and stability, our country has truly and effectively abolished the army and is 
in the process of introducing constitutional reforms that will make it 
impossible to re-establish any kind of military organization in Panama. If 
the Panamanian people supports this plan in the referendum next November, we 
will be - together with Costa Rica two American countries whose constitution 
and laws ban the existence of an army. In this way we will have eliminated 
the possibility of re-establishing military regimes, of sorry memory, that did 
such harm throughout the history of Panama. 
Both domestically and internationally, we are in favour of diverting 
resources that have hitherto been assigned to military activities'towards 
efforts to promote the economic and social development of the people and the 
protection of the environment. If the great and powerful of this world have 
come to understand the necessity of reducing military spending, then there is 
even more reason for the smaller countries to understand that our wars must be 
wars against poverty and illiteracy. 
There can be no doubt that the Rio Conference marked the beginning of a 
new stage in a new form of development for the world and its inhabitants. We 
must harmonize the economic, social, political, and ecological dimensions. 
The concepts of sustainable development and integration are key elements in 
building the future of our world above and beyond the boundaries and 
individual interests of nations. But, at the same time, the equity that can 
be produced by development must be an important topic on our agendas. 
 
Panama accepts the challenge to shift development patterns and attitudes 
towards the natural environment. In this regard, we need the determined 
cooperation of the international community to preserve the biogenetic heritage 
that has been bequeathed to us. I reiterate that we need to create a special 
fund to give the developing countries new and additional resources enabling 
them to implement national strategies of sustainable development. At the same 
time, it is necessary to make joint efforts to bring together Governments and 
the private sector with international organizations in an effort to achieve 
these ends. To that end, we should look to the results of the Rio Conference 
as a great opportunity to pledge efforts and resources at all levels and to 
formulate and implement national development strategies based upon Agenda 21. 

In my first address in this forum, two years ago, I referred specifically 
to our support for the incorporation of the Republic of Korea into the United 
Nations, which we saw as consistent with the atmosphere created by the end of 
the cold war. We are delighted that this decision was made a year ago. 
Today, in that same spirit, we must give due consideration to the absence of 
the Republic of China from this Organization, and we must also consider the 
impact that absence has on the role our Organization plays in achieving global 
cooperation and coordination. We must acknowledge the impressive economic 
development of that country and the progress made in the democratization of 
the Republic of China. These factors could help resolve many of the problems 
facing this Organization. 
For this reason, we invite Member States to initiate serious 
consideration of this subject in the spirit of peace and cooperation that has 
predominated recently. 
In the area of human rights, we have noted with satisfaction the decision 
to convene a world summit conference on social development, and preparations 
for the World Conference on Human Rights. It is important that the United 
Nations system assume leadership in these areas, facing, as a matter of 
priority, the social problems that stand in the way of improving living 
conditions for the most dispossessed in our societies. 
As I said a year ago, Panama has set for itself a number of social 
development programmes over the next five years. I am happy indeed to say 
today that the United Nations Development Programme has contributed 
effectively in this national effort to attack the areas of extreme poverty in 
our country as a matter of priority. Thanks to this cooperation, we have made 
considerable progress, although I must admit that we still have a long way to 
go. 

As part of the Central American isthmus, our country is continuing to 
make efforts to lay the foundation for commitments that will benefit our six 
members. To this end, the Central American Presidents, at the twelfth summit 
Conference in Managua, Nicaragua, last June, developed a working agenda. The 
purpose of that agenda is to bequeath to future generations of our countries 
better conditions for improving democratic institutions, promoting integration 
and fostering economic and social development. We should like to take full 
advantage of this new era in our region, for we see it as a historic 
opportunity to strengthen the idea of a united Central America facing the 
challenges of the twenty-first century. 
For these reasons, the Central American Presidents decided to place the 
emphasis at the thirteenth summit Conference which we will proudly be 
holding for the first time in Panama next December on the agricultural 
sector, which is the pillar of our economies and the primary source of 
employment in our region. 
Our efforts to participate in the activities of all international 
organizations recognizing as we do that dialogue is the best way to promote 
relations among nations - has led us to take steps to become a permanent 
member of the General Agreement on Tariffs and Trade and has led us to sign 
the Montreal Protocol on the ozone layer. 
I now turn to actions within the European Community to protect the 
exporting of our product, bananas. As a result of the visits of several 
Central American Presidents to different European countries, we now view with 
optimism the decision of some of these countries to oppose the resolution of 
the Commission of the European Community on the subject. That resolution 
recommends the imposition of quotas on the importing of bananas into the 
 
Community, which would adversely affect thousands of jobs in that sector of 
our economy. 
At this point I should like to stress that the consolidation of democracy 
and stable social peace must be understood and promoted within a modern 
approach to economic relations. Imposing measures such as the ones mentioned 
in respect of bananas is certainly not in keeping with these new realities. 
At a time when there is an opening of trade in goods, products and services, 
it is contradictory indeed to see efforts made to restrict our banana market 
by applying protectionist policies that seem now to be out of date. 
Along these same lines, Panama views with optimism the negotiations of 
the North American Free Trade Association, which concluded last month. These 
negotiations were the result of the Americas Initiative put forward by the 
United States of America. That agreement will make possible accession by 
other countries in the region. Thus a climate of eguity has been created in 
respect of investments, markets and the transfer of technology. 
I should like to stress that the free trade agreement could be the 
mechanism that, over the short term, will make it possible to promote a plan 
for intra-regional free trade. This would redound to the benefit of our 
economies and be part of a balanced, competitive plan. 
In this forum, I should not fail to touch on our concern over the problem 
of drug trafficking. Because of our geographical position and our service 
economy, we have unfortunately attracted much of this unlawful and damaging 
trade. Consequently, my Government has promoted, and will continue to 
promote, serious, responsible action to put an end to drug trafficking and the 
laundering of money relating to these activities. We have signed 
international agreements and we are negotiating other similar agreements, and 

we are carrying out successful internal operations relating to supervision and 
detection in order to help undermine any incentives that might exist for this 
vile trade in our country. 

However, whether we are producer countries, countries used for transit or 
consumer countries, the problem affects us all. That is why it is necessary 
to reaffirm our determination to fight and curb these activities, for they not 
only damage the health of our citizens, but also promote violence and 
terrorism, which also deserve our most vigorous condemnation. 
Therefore, I take this opportunity to tell the world that Panamanians 
leaders and the people are determined allies of all those fighting against 
drug trafficking and the crimes resulting from it, which make it such a 
reprehensible activity. 
In this world forum, I should like to report on actions that Panama is 
now taking to take over the administration and operation of our inter-oceanic 
canal, in keeping with the 1977 Treaty. Our country will assume full 
ownership and autonomous management of the Canal on the last day of this 
century. In the meantime, some of the improvements made by the United States 
in the inter-oceanic region have been handed over to the Republic of Panama; 
other improvements will become Panamanian property when the canal itself is 
handed over. My Government has carried out many internal consultations on the 
subject and has drawn up the legal framework for the administration and 
utilization of these improvements. This is a commitment that Panamanians have 
unhesitatingly made to the rest of the world. 
Moreover, together with our partner in the Canal the United States - we 
are members of a number of national and bi-national commissions preparing for 
the transfer of functions at the appointed hour. Finally, in another 
commission, made up of Panama, the United States and Japan, alternatives to 
the Panama Canal are being studied in order to determine the best way to 
ensure the continued competitiveness of our inter-oceanic route in the next 
century. 

The last decade of this century finds Panama building its future with 
optimism. We are strengthening our democratic system and the institutions 
that are its foundation. Among other things, we are preparing for an 
exemplary electoral process in 1994, ensuring in turn renewal of authority in 
keeping with the popular will, openly expressed. We are taking advantage of a 
significant recovery of our economy, which will benefit our social 
development. With a keen sense of responsibility, we are preparing ourselves 
to administer our Canal, from the last day of this century. We are living in 
freedom and in peace with our neighbours. Panama today has a future, and it 
is promising. 
These policies and principles guide our domestic actions and constitute 
the guidelines for our international actions. That is why we support all 
United Nations actions and initiatives consistent with our principles and 
interests. 
In this world forum, I urge all countries to promote and consolidate 
peace, to foster their development and growth and to guarantee democracy and 
justice, for these will help us live together in a better world. 
